DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 10,536,657. Although the claims at issue are not identical, they are not patentably distinct from each other because they are fully encompassed by the limitations of the patent except for the specifically address limitations below which are recognized by one of ordinary skill in the art as being routine skill and expected in the art.  Note: the art rejection below is an example of the prior art showing the missing limitations of the claim.
Specifically, claims 2 and 5
Additionally, claims 3, 6, 9 and 12 requires the pixel circuits arranged in a matrix while the patent does not expressly claim such a feature.  However, again, this is routinely done in the art of electronic devices with camera modules.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2016/0094796 A1 to Govil.
Claims 2-4 are rejected for similar reasons as claims 5-7 below as they are fully encompassed by claims 5-7 respectively.
With respect to claim 5 Govil discloses, in Fig. 1-9, an electronic device (105) comprising: a camera module (paragraph 30) comprising: an imaging device (200) (paragraph 31); and a lens overlapping with the imaging device (paragraph 45), the imaging device comprising: a pixel circuit (Fig. 6B-C); a first circuit (change detector) electrically connected to the pixel circuit (Fig. 6B-C and paragraph 46); a second circuit (AND gate) (Fig. 6B-C); and a third circuit (transistor connected to AND output), wherein the pixel circuit is configured to output a signal based on a difference between two image data (paragraph 46), wherein the first circuit is configured to output one of a high-level potential and a low-level potential in a case where the signal is greater than or equal to a first value or is less than or equal to a second value, wherein the first circuit is 
With respect to claim 6 Govil discloses, in Fig. 1-9, the electronic device according to claim 5, comprising a pixel array, wherein the pixel array includes a plurality of the pixel circuits arranged in a matrix (paragraph 31).
With respect to claim 7 Govil discloses, in Fig. 1-9, the electronic device according to claim 5, wherein the pixel circuit is configured to obtain the difference between the two image data in two different frames (paragraph 46).
Claims 8-10 are rejected for similar reasons as claims 5-7 above as they are fully encompassed by claims 5-7 respectively.
Claims 11-13 are rejected for similar reasons as claims 5-7 above as they are fully encompassed by claims 5-7 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

February 25, 2021